 



EXHIBIT 10.1
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE
     This Sixth Amendment to Consolidated Amended and Restated Master Lease
(this “Amendment”) is executed and delivered as of March 14, 2008 by and between
STERLING ACQUISITION CORP., a Kentucky corporation (“Lessor”), the address of
which is 9690 Deereco Road, Suite 100, Timonium, MD 21093, and DIVERSICARE
LEASING CORP., a Tennessee corporation, the address of which is 1621 Galleria
Boulevard, Brentwood, TN 37027.
RECITALS:
     A. Lessee has executed and delivered to Lessor a Consolidated Amended and
Restated Master Lease dated as of November 8, 2000, but effective as of
October 1, 2000, as amended by a First Amendment to Consolidated Amended and
Restated Master Lease dated as of September 30, 2001, a Second Amendment to
Consolidated Amended and Restated Master Lease dated as of June 15, 2005 (the
“Second Amendment”), a Third Amendment to Consolidated Amended and Restated
Master Lease dated as of October 20, 2006 (the “Third Amendment”), a Fourth
Amendment to Consolidated Amended and Restated Master Lease dated as of April 1,
2007, and a Fifth Amendment to Consolidated Amended and Restated Master Lease
dated as of August 10, 2007 (the “Existing Master Lease”) pursuant to which
Lessee leased from Lessor certain healthcare facilities.
     B. Pursuant to that certain Unimproved Property Contract (the “Paris
Purchase Agreement”) dated as of September 4, 2007 between Haynes, Haynes and
Jones, a general partnership, and Omega Healthcare Investors, Inc., a Maryland
corporation (“Omega”), Omega has the right to acquire that certain parcel of
unimproved land described on attached Exhibit A and located in Paris, Texas (the
“Paris Land”).
     C. Omega is the parent corporation of Lessor and intends to assign its
right to purchase the Paris Land to Lessor.
     D. Lessor and Lessee desire to have a skilled nursing facility constructed
on the Paris Land (the “Paris Facility”) and for Lessee to lease the Paris
Facility from Lessor pursuant to the Existing Master Lease.
     E. Lessee and Lessor desire to amend the Existing Master Lease to add the
Paris Facility to the Existing Master Lease on the terms and conditions of this
Amendment.
     NOW THEREFORE, the parties agree as follows:
     1. Definitions.
          (a) Any capitalized term used but not defined in this Amendment will
have the meaning assigned to such term in the Master Lease. From and after the
date of this Amendment, each reference in the Existing Master Leases or the
other Transaction Documents to the “Lease” or “Master Lease” means, as
applicable, the Existing Master Lease or Existing Master Leases as modified by
this Amendment.

 



--------------------------------------------------------------------------------



 



          (b) In addition to the other definitions contained herein, when used
in this Amendment the following terms shall have the following meanings:
     “Acquisition Date” means the date that the Land described in Exhibit A to
this Amendment is acquired by Lessor or its Affiliates.
     “Actual Funded Amount” means (i) the amount actually expended for the
acquisition of the Paris Land by Lessor and the amount actually advanced and
disbursed by Lessor for completion of the Paris Facility in accordance with this
Amendment, as of a given date, plus (ii) the allocated bed costs set forth in
the Construction Budget.
     “Closing Date” means the date that Lessor acquires the Paris Facility.
     “Construction Budgets” means the detailed budget for the construction of
the Paris Facility attached as Schedule 1, which sets forth Lessee’s good faith
estimate of the Project Costs on an itemized basis and designates each item by
amount, whether such item constitutes an item of Hard Costs or Soft Costs and
the amount of proceeds, if any, of the Maximum Funded Amount allocable to each
item of Hard Costs and Soft Costs.
     “Developer’s Fees” means the fees and commissions, including Developer’s
Overhead, payable to Lessee or any Affiliate of Lessee for services rendered in
connection with the development, construction management or leasing of the Paris
Facility, as set forth on the Construction Budget.
     “Developer’s Overhead” means costs incurred by Lessee and set forth on the
Construction Budget for developer’s overhead and profit.
     “Event of Force Majeure” is any event or condition of Force Majeure, not
existing as of the Closing Date, not reasonably foreseeable as of such date and
not reasonably within the control of Lessee, that prevents in whole or in
material part the performance by Lessee of its obligations under this Amendment
or that renders the performance of such obligations so difficult as to make such
performance commercially unreasonable.
     “Funded Amount” means (i) the amount actually expended for the acquisition
of the Paris Land and completion of the Paris Facility as of a given date, plus
(ii) the allocated bed costs set forth in the Construction Budget.
     “Hard Costs” means costs paid to renovate and complete the Paris Facility,
including without limitation, demolition costs, site preparation costs,
contractor’s fees, and costs of labor and material paid or necessarily incurred
by Lessee in connection with the construction of the Paris Facility, but
excluding Developer’s Fees, Developer’s Overhead and Contractor’s Overhead, and
the contingency reserve, if any, set forth on the Construction Budget.
     “Initial Paris Base Rent” means an annual amount equal to (i) the Actual
Funded Amount as of the first day of the applicable month during the applicable
Lease Year multiplied by (ii) ten and one quarter percent (10.25%).

2



--------------------------------------------------------------------------------



 



     “In Service Date” shall be the date of completion of construction and
licensing of the Paris Facility for its intended use as a skilled nursing
facility.
     “Joinder Agreement” means the Joinder Agreement and Amendment to Texas
Collateral Documents from the Paris Sublessee, the Texas Sublessees, and Lessor
dated as of the date of this Amendment.
     “Maximum Funded Amount” means Seven Million Dollars ($7,000,000).
     “Plans and Specifications” means the written plans and specification for
the construction of the Paris Facility submitted by Lessee and approved by
Lessor, as such plans and specifications may be amended as set forth in this
Amendment.
     “Paris Base Rent Commencement Date” shall be the earlier of (i) the 15th
day of the calendar month following the In Service Date or (ii) August 15, 2009.
     “Paris Base Rent” shall be:
          (a) During the first Renewal Term, the Paris Base Rent shall be:
     (1) Prior to the Paris Base Rent Commencement Date, no Paris Base Rent
shall be due and owing;
     (2) During the twelve month period commencing on the Paris Base Rent
Commencement Date, the Initial Paris Base Rent;
     (3) Subject to sub-sections (a)(4) of this defined term, during each
subsequent twelve month period commencing on the anniversary of the Paris Base
Rent Commencement Date (the “Adjustment Date”), until the end of the Term
(including any Renewal Terms), the Paris Base Rent for the previous Lease Year,
increased by the product of (i) the Paris Base Rent during the immediately
preceding Lease Year and (ii) the lesser of one (1) times the increase, if any,
in the CPI (expressed as a percentage) from the Paris Base Rent Commencement
Date to the applicable Adjustment Date and two and one-half percent (2.5%).
     Under no circumstances will the Paris Base Rent in any twelve month period
be less than the Paris Base Rent during the preceding twelve month.
     (4) If, after the Paris Rent Reset Date, the Paris Formula Rent is greater
than the Paris Scheduled Rent, then
     (A) for the twelve month period after the Paris Rent Reset Date, the Paris
Base Rent shall be equal to the Paris Formula Rent; and
     (B) during each subsequent twelve month period commencing on the
anniversary of the Paris Rent Reset Date (the “Adjustment Date”), until the end
of the Term (including any Renewal Terms), Paris Base Rent for the previous
Lease Year, increased by the product of (i) the Paris Base Rent during the
immediately preceding Lease Year and (ii) the lesser of

3



--------------------------------------------------------------------------------



 



one (1) times the increase, if any, in the CPI (expressed as a percentage) from
the Paris Rent Reset Date to the applicable Adjustment Date and two and one-half
percent (2.5%).
     Under no circumstances will the Paris Base Rent in any Lease Year be less
than the Paris Base Rent during the preceding Lease Year.
     Under no circumstances will the Paris Base Rent in any Lease Year during
the Renewal Term be less than the Paris Base Rent during the preceding Lease
Year.
          Paris Cash Flow: For any period, the sum of (a) Net Income of Lessee
arising solely from the operation of the Paris Facility for the applicable
period, and (b) the amounts deducted in computing Lessee’s Net Income for the
period for (i) the provision for self-insured, professional and general
liability, (ii) depreciation, (iii) amortization, (iv) Paris Base Rent,
(v) interest (including payments in the nature of interest under Capitalized
Leases and interest on any Purchase Money Financing for personal property used
in connection with the Paris Facility), (vi) income taxes (or, if greater,
income tax actually paid during the period attributable to the Paris Facility),
and (vii) management fees payable in connection with the Paris Facility, and
less (c) an imputed management fee equal to six percent (6%) of Gross Revenues
for the Paris Facility, and less (d) the Cash Cost of Self-Insured Professional
and General Liability attributable to the Paris Facility. The Cash Cost of
Self-Insured Professional and General Liability shall mean: For any period, the
average total per bed cash expenditure associated with professional and general
liability related settlements, judgments, legal fees or administration for
skilled nursing facilities in the State of Texas as from time to time estimated
and published by Aon Risk Consultants, or its successors, for the American
Health Care Association, multiplied by the average number of occupied beds in
the Paris Facility.
          “Paris Formula Rent” means the sum of:
          (a) the Paris Scheduled Rent; plus
          (b) one half of (i) the average annual Paris Cash Flow for the twenty
four month period ending prior to the Paris Rent Reset Date, less (ii) the Paris
Scheduled Rent multiplied by 1.2.
     “Paris Rent Reset Date” means the first day of the sixth full Lease Year
after the Paris Base Rent Commencement Date.
     “Paris Scheduled Rent” means the Paris Base Rent as of the Paris Rent Reset
Date as calculated pursuant to subsection (a)(3) of the definition of Paris Base
Rent.
     “Paris Sublessee” means Diversicare Paris, LLC, a Delaware limited
liability company.
     “Project Costs” means all Hard Costs, Soft Costs, Developer’s Fees,
Contractor’s Overhead and other costs and fees associated with the construction
of the Construction Facilities.

4



--------------------------------------------------------------------------------



 



     “Soft Costs” means premiums for title, casualty and other insurance
required by Lessor under the Paris Purchase Agreement or this Lease; the cost of
recording and filing the closing documents under the Paris Purchase Agreement
and any tax levied upon such filing; real estate taxes and other assessments
that Lessee is obligated to pay; fees and disbursements of the Lessor’s
attorneys, architects and engineers, appraisers, environmental engineers and
surveyors; architectural design and monitoring fees; permit fees; all fees and
expenses payable under that certain Development Agreement dated as of
October 31, 2007 between OHI Asset (TX) Paris, LLC, a Delaware limited liability
company, and LMG Development, LLC, a Texas limited liability company; allocated
best costs as set forth in the Construction Budget; and interest (including any
reserve for interest set forth on the Construction Budgets), fees and
miscellaneous transaction closing costs and charges payable by Lessee to Lessor
as they become due and payable.
     “Survey Requirements” means the survey requirements set forth in Exhibit B
to this Amendment.
     “Target Completion Date” means July 1, 2009.
     “Title Company” means a title company selected by Lessor and reasonably
acceptable to Lessee.
          (c) The following definitions defined in §2.1 of the Existing Master
Lease and §1 of the Fifth Amendment are hereby amended in their entirety as
follows:
          (1) §2.1 of the Existing Master Lease:
     Base Rent: means the sum of (i) the Non-Texas Base Rent, (ii) the Texas
Base Rent, and (iii) subject to Section 1(c) of this Amendment, the Paris Base
Rent.
     Commencement Date: October 1, 2000 for the Non-Texas Facilities (other than
the Paris Facility), August 11, 2007 for the Texas Facilities, and the Closing
Date for the Paris Facility.
     Expiration Date: means the First Renewal Term Expiration Date, the Second
Renewal Term Expiration Date, the First Texas Renewal Term Expiration Date, or
the Second Texas Renewal Term Expiration Date, as applicable.
     Facilit(y)(ies): Each health care facility on the Land, including the
Leased Property associated with such Facility, and together, all such facilities
on the Leased Properties; all of which Facilities are collectively listed on
Exhibit C to this Amendment.
     Land: The real property described in listed on attached Exhibit A to the
Existing Master Lease, Exhibit A to the Fifth Amendment and Exhibit A to this
Amendment.
     Lease Year: October 1, 2000 through September 30, 2001, and each twelve
month period thereafter, except that for purposes of determining the Texas Base
Rent and the Paris Base Rent, “Lease Year” shall mean (i) with respect to the
Texas Base Rent, the twelve month period commencing on February 1 and ending
January 31, and each twelve month period thereafter, and (ii) with respect to
the Paris Base Rent, the twelve month

5



--------------------------------------------------------------------------------



 



period commencing on the Paris Base Rent Commencement Date, and each twelve
month period thereafter commencing on the anniversary of the Paris Base Rent
Commencement Date.
     Leased Property: The portion of the Land on which a Facility is located,
the legal description of which is set forth beneath the Facility’s name on
Exhibits A-1 through A-28 to the Existing Master Lease, Exhibit A-1 through A-7
to the Fifth Amendment, and Exhibit A to this Amendment, the Leased Improvements
on such portion of the Land, the Related Rights with respect to such portion of
the land, and Lessor’s Personal Property with respect to such Facility.
     Permitted Encumbrances: Encumbrances listed on attached Exhibit B to the
Existing Master Lease, Exhibit C to the Fifth Amendment, and Exhibit D to this
Amendment.
     (2) §1 of the Fifth Amendment:
     Pre-Existing Hazardous Substances: means Hazardous Substances located on,
under, about or with respect to the Treemont Facility prior to February 1, 2003,
or the Katy Facility prior to July 1, 2003, or the Humble Facility prior to
July 1, 2003, or the Paris Facility prior to the Acquisition Date for the Paris
Facility.
     Pre-Existing Environmental Conditions: means any Contamination or other
environmental condition on, under, about or with respect to the Treemont
Facility prior to February 1, 2003, or the Katy Facility prior to July 1, 2003,
or the Humble Facility prior to July 1, 2003, or the Paris Facility prior to the
Acquisition Date for the Paris Facility.
     Texas Facilities: means, except as otherwise expressly provided herein with
respect to the Paris Facility, the Facilities located on the real property
described in Exhibits A-1 through A-7 to the Fifth Amendment and Exhibit A to
this Amendment.
     Texas Pledge Agreements: means the Pledge Agreements dated as of the same
date as the Fifth Amendment, as amended by the Joinder Agreement, from the
equity owners of the Texas Sublessees in favor of Lessor.
     Texas Sublessees: means (i) the Master Texas Sublessee, (ii) Diversicare
Ballinger, LLC, Diversicare Doctors, LLC, Diversicare Estates, LLC, Diversicare
Humble, LLC, Diversicare Katy, LLC, Diversicare Normandy Terrace, LLC, and
Diversicare Treemont, LLC, each a Delaware limited liability company, and
(iii) the Paris Sublessee.
     Texas Sublessees Guaranty: means the Guaranty dated as of the same date as
the Fifth Amendment, as joined in by Paris Sublessee pursuant to the Joinder
Agreement, in favor of Lessor.
     Texas Sublessee Security Agreement: means the Security Agreement dated as
of the same date as the Fifth Amendment, as joined in by Paris Sublessee
pursuant to the Joinder Agreement, in favor of Lessor.

6



--------------------------------------------------------------------------------



 



          (d) For purposes of the adjustments to Texas Base Rent provided for in
subparagraphs (3) and (4) of the definition of Texas Base Rent set forth in
Section 1 of the Fifth Amendment, the “change” or “increase” in CPI referred to
therein shall be deemed to mean the “change” or increase” in CPI from the
Commencement Date to the commencement of the twelve month period (being February
1 through January 31) for which the adjustment in Texas Base Rent, if any, is to
be made.
     2. Paris Base Rent; Rent Reset; Termination Option; a “Texas Facility”;
Delay.
          (a) Paris Base Rent Commencement Date. Commencing as of the Paris Base
Rent Commencement Date, Lessee shall pay the Paris Base Rent pursuant to the
terms and conditions of Article III of the Master Lease. Notwithstanding
anything in this Amendment to the contrary, Lessor shall have no obligation to
make further advances of the Funded Amount on or after the Paris Base Rent
Commencement Date.
          (b) Paris Base Rent Reset. As soon as reasonably possible after the
fifth anniversary of the Paris Base Rent Commencement Date, Lessor and Lessee
shall calculate the Paris Formula Rent. If the Paris Formula Rent is greater
than the Paris Scheduled Rent, then the Paris Base Rent shall be reset to the
Paris Formula Rent effective as of the Paris Rent Reset Date.
          (c) Paris Termination Option. Pursuant to written notice delivered to
Lessor not more than thirty (30) days prior to, nor later than, the fifth
anniversary of the Paris Base Rent Commencement Date (“Paris Termination
Notice”), Lessee may elect to terminate the Master Lease as to the Paris
Facility only. After delivery of the Paris Termination Notice, this Lease shall
be terminated as to the Paris Facility only effective on the earlier of (i) a
date set by written notice given by Lessor at least thirty (30) days prior to
the effective date, and (ii) the first day of the sixth month after fifth
anniversary of the Paris Base Rent Commencement Date (the “Paris Termination
Date”). If the Paris Termination Notice is delivered, then Lessee shall have no
further obligation to pay Paris Base Rent for periods from and after the Paris
Termination Date.
          (d) For all purposes under this Lease other than the calculation of
Base Rent, the Paris Facility shall constitute a Texas Facility.
          (e) In the event that Lessee is unable to obtain completion of the
Paris Facility as described in Section 6(a) below by the Target Completion Date
due to an Event of Force Majeure or Lessor Delay, then the Target Completion
Date and the Paris Base Rent Commencement Date shall each be extended by one
(1) day for each one (1) day of delay in the completion of the Paris Facility
caused by such Event of Force Majeure or Lessor Delay. For purposes of this
Amendment, the term “Lessor Delay” shall mean any delay in achieving completion
of the Paris Facility as described in Section 6(a) below arising solely and
directly as a result of:
               (i) Lessor’s failure to furnish any information or documents in
accordance with this Amendment and the continuation of such failure after the
receipt of written notice from Lessee to Lessor, to the extent such failure
causes a delay in completion;
               (ii) Lessor’s failure or delay in giving approval or consent (or
comments or corrections) where Lessor’s approval or consent (or comments or
corrections), as

7



--------------------------------------------------------------------------------



 



applicable, is required herein and has been requested in writing by Lessee, to
the extent such failure or delay causes a delay in completion; and
               (iii) Lessor’s failure to perform or comply with its obligations
under this Amendment and the continuation of such failure after the receipt of
written notice from Lessee to Lessor, to the extent such failure causes a delay.
     3. Accrual of Financing Costs. During the period from the Closing Date
until the Base Rent Commencement Date, financing costs on the Actual Funded
Amount shall accrue monthly at the rate of ten and one-quarter percent (10.25%)
per annum. In the month such financing costs accrues, such financing costs shall
be deemed to have been advanced as part of the Actual Funded Amount for all
purposes under this Amendment.
     4. Sublease; Management. Lessee may sublease the Paris Facility to the
Master Texas Sublessee and the Master Texas Sublessee may sublease the Facility
to the Paris Sublessee. The Paris Sublessee shall guaranty this Lease and
provide the same collateral to secure this Lease as are provided by all other
Sublessees under this Lease. The form of sublease between Lessee and the Paris
Sublessee (the “Paris Sublease”) shall be subject to Lessor’s reasonable
approval. All equity owners of the Paris Sublessee shall (i) pledge their
interests in the Sublessee to secure the Lease and the other Transaction
Documents, and (ii) subordinate any management, consulting or other agreements
between the Paris Sublessee and such equity owners (or any of their affiliates)
to the Paris Sublease, this Lease and the other Transaction Documents. Pursuant
to Section 8.4 of the Existing Master Lease, Lessor hereby consents to the
management of the Paris Facility by Diversicare Management Services Co., an
Affiliate of Lessee, under its current form of Management Agreement with the
Lessee or Sublessee, as the case may be, of the other Facilities covered by the
Existing Master Lease.
     5. Regulatory Approvals. Lessee will be required to, or to cause Paris
Sublessee to, apply for, and to diligently pursue at its own expense, all
licenses and regulatory approvals to operate the Paris Facility as a skilled
nursing facility (the “Licenses”). Lessee represents and warrants that it knows
of no facts or circumstances that would make it unlikely that the Licenses will
be issued. Lessor covenants and agrees that it will cooperate in good faith with
Lessee and use commercially reasonable efforts, where necessary or required from
Lessor as owner of the Paris Land, to enable and assist Lessee to obtain the
Licenses.
     6. Construction of the Paris Facility.
          (a) Commencement and Completion of Construction. Lessee shall commence
substantial on-site construction of the Paris Facility within sixty (60) days of
the Closing Date and, subject to a temporary suspension of performance pursuant
to Section 16 below, or Lessor Delay, will continue diligently to complete the
Paris Facility on or before the Target Completion Date (or as soon thereafter as
reasonably possible) and will supply such moneys and perform such duties as may
be necessary in connection therewith. The Paris Facility will be complete for
purposes of this Section only at such time as (i) all improvements to the Paris
Facility called for in the Plans and Specifications have been installed or
completed in a manner satisfactory to Lessor and (ii) the local public authority
has issued a final certificate of occupancy for the Paris Facility subject only
to such conditions as may be acceptable to Lessor.

8



--------------------------------------------------------------------------------



 



          (b) Lessor’s Architect; Approval of Plans. Lessor may retain the
services of architects and engineers, including architects and engineers
employed by Lessor (the “Lessor’s Architect”), to act as Lessor’s agent in
reviewing the Plans and Specifications and the progress of construction and in
making such certifications and performing such other tasks and duties as Lessor
deems appropriate. Lessee will pay all reasonable fees, costs and expenses of
the Lessor’s Architect within ten (10) days after demand by Lessor, accompanied
by a reasonably detailed invoice or statement of the amount due from Lessor’s
Architect. Lessee, at Lessee’s option, may utilize and retain the services of
Lessor’s Architect or may retain the services of its own architects and
engineers (the “Lessee’s Architect”) to develop and prepare the Plans and
Specifications for construction of the Paris Facility. Whether Lessee utilizes
Lessor’s Architect or Lessee’s Architect as the “Project Architect” to develop
and prepare the Plans and Specifications, Lessee shall be responsible for
payment of the fees, costs and expenses of the Project Architect in developing
and preparing the Plans and Specifications. Lessor and Lessee shall cooperate
with each other in developing the Plans and Specifications. Lessee shall cause
the Project Architect to deliver to Lessor the Plans and Specifications for
review and approval by Lessor. The Plans and Specifications shall be subject to
Lessor’s approval within ten (10) Business Days of receipt by Lessor of a
complete set of the Plans and Specifications. Lessor’s approval shall not be
unreasonably withheld, delayed or conditioned. If Lessor does not approve the
same, Lessor shall advise Lessee in writing specifically of the changes required
in the Plans and Specifications so that they will meet with Lessor’s approval.
If Lessor provides Lessee comments as to the Plans and Specifications, Lessee
shall provide revised Plans and Specifications to Lessor within ten (10)
Business Days and Lessor shall review such revised Plans and Specifications and
within ten (10) Business Days of receipt give its approval or provide the
changes required for approval to be given. This process shall continue in
accordance with these time frames until such time as Lessor and Lessee have
finally approved the Plans and Specifications. The review by Lessor of the Plans
and Specifications is for Lessor’s benefit only, and Lessor’s approval of any
such Plans and Specifications shall impose no liability on Lessor, express or
implied, including without limitation any representation or warranty that such
Plans and Specifications are complete or accurate, or that such Plans and
Specifications comply with zoning or other land use laws, local building
department requirements, or any applicable public or private covenants,
conditions or restrictions, and shall not in any way relieve Lessee of its
obligation to perform its work in accordance with this Amendment and all
applicable laws and requirements.
          (c) Plans and Specifications. Lessee will deliver to Lessor accurate
and complete copies of the approved Plans and Specifications and all other
contract documents requested by Lessor, including all modifications thereof.
Lessee represents and warrants that the Plans and Specifications and
construction of the Paris Facility pursuant to thereto comply and will comply
with all applicable governmental laws and regulations and requirements, zoning
and subdivision ordinances, and standards and regulations of all governmental
bodies exercising jurisdiction over the Paris Facility, including health care
licensing. Lessee agrees to provide to Lessor a certification of the Project
Architect to such effect as well as the approvals of any governmental body or
agency exercising jurisdiction of the Paris Facility. Except as provided below,
Lessee will not make, or cause or permit to be made, any change to the Plans and
Specifications unless a request for the change has been submitted in writing to
Lessor and approved in writing by the construction manager or general
contractor, as the case may be, any tenants whose approval is required, Lessor
and such other parties as Lessor may require. Lessor’s approval may be subject
to such terms and conditions as Lessor reasonably may

9



--------------------------------------------------------------------------------



 



prescribe. Under no circumstances will any failure by Lessor to respond to a
request for approval of a change in the Plans and Specifications be deemed to
constitute approval of the request. Lessee will deliver promptly to Lessor
copies of all bulletins, addenda, change orders and modifications to the Plans
and Specifications. Lessor has the right at all times to require strict
compliance with the original Plans and Specifications, but Lessee may effect
changes in the Plans and Specifications from time to time, without first
obtaining Lessor’s approval, if (i) the changes do not impair the structural
integrity, design concept or architectural appearance of the Paris Facility or
change the useable area of the Paris Facility in any way, (ii) the changes will
not result in a default in any other obligation to any other party or authority
and (iii) the changes will not result in a net increase or decrease in the total
Project Costs of TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) or more in the
aggregate for all changes. Notwithstanding the foregoing, to the extent that the
cost to complete the Paris Facility exceeds the Maximum Funded Amount (whether
or not as a result of any such changes in the Plans and Specifications), Lessee
will be responsible for payment of the excess.
          (d) Character of Construction. All construction will be in accordance
with the Plans and Specifications, of sound materials, in good and workmanlike
manner, free and clear of all liens, claims and encumbrances (other than the
liens and security interests securing the obligations of the Lessee under this
Lease), and in compliance with all laws, ordinances, regulations and
restrictions affecting the Paris Facility and all requirements of all
governmental authorities having jurisdiction over the Paris Facility and of the
appropriate board of fire underwriters or other similar body, if any, and any
applicable health care authority related to the Licenses. Lessee will furnish
Lessor with evidence of such compliance as Lessor requires from time to time.
          (e) Construction Contract and Architectural/Engineering Agreement.
               (i) The identity of the construction manager(s) or general
contractor(s), as the case may be, and the Project Architect, and the contracts
under which each is retained in connection with the Paris Facility must be
approved by Lessor in writing prior to the commencement of construction, which
approval shall not be unreasonably withheld. Any change to the construction
manager(s) or general contractor(s), as the case may be, and the Project
Architect in connection with the Paris Facility must be approved by Lessor in
writing. Lessee will execute the construction management agreement or general
contract(s) between Lessee and the construction manager or general contractor(s)
covering all work to be done in connection with the Paris Facility. Upon request
of Lessor, Lessee will promptly furnish to Lessor executed copies of the
construction management, general contracts, and all subcontracts between the
construction manager or general contractor(s) and all of their subcontractors
and suppliers. Upon request of Lessor, Lessee will promptly furnish to Lessor
any amendments or modifications (including change orders) to any of the
foregoing. Lessee will not modify or amend or permit to be modified or amended
(including by way of change order) any construction management agreement,
construction contract or construction subcontract without Lessor’s prior written
approval; provided, however, that Lessor’s prior approval need not be obtained
with respect to any change order that results from a change in the Plans and
Specifications with respect to which Lessor’s consent is not required pursuant
to Section 1(g) above. Upon request of Lessor, Lessee will also furnish to
Lessor an executed copy of the architectural and/or engineering agreement
between Lessee and the Project Architect with respect to the Paris Facility.

10



--------------------------------------------------------------------------------



 



               (ii) Lessee will perform its obligations under the contracts
described in subparagraph (i) above, and will use reasonable best efforts to
cause each other party to such contracts to perform its obligations under such
contracts.
               (iii) Lessee will enforce or cause to be enforced the prompt
performance of the contracts described in subparagraph (i) above and will allow
Lessor to take advantage of all rights and benefits of such contracts. In
addition, effective upon the expiration or termination of this Lease as to the
Paris Facility, Lessee hereby assigns to Lessor all warranties given to Lessee
under the contracts described in subparagraph (i) above. Lessee shall deliver
such further documents and agreements as may be reasonably requested by Lessor
in connection with the assignment of warranties provided for in this Section.
          (f) Records and Reports. Lessee will keep accurate and complete books
and records relating to the construction of the Paris Facility, and Lessor will
have access thereto during usual business hours upon 24 hours advance notice.
Lessee will furnish or cause to be furnished to Lessor from time to time,
promptly upon request, (i) copies and lists of all paid and unpaid bills for
labor and materials with respect to the Paris Facility, (ii) Construction
Budgets and revisions thereof showing the estimated cost of the Paris Facility
and the source of the funds required at any given time to complete and pay for
the same, (iii) receipted bills or other evidence of payment with respect to the
cost of the Paris Facility, and (iv) such reports as to other matters relating
to the Paris Facility as Lessor may request. This paragraph will supplement any
similar provision in this Lease.
          (g) Access. Notwithstanding anything to the contrary contained in this
Lease, Lessee will, and will cause the Paris Sublessee to, permit Lessor’s
representatives to have access to the Paris Facility at all reasonable times and
to conduct such investigations and inspections thereof as Lessor shall determine
necessary, including without limitation in connection with inspecting the Paris
Facility and all work done, labor performed and materials furnished in
connection with the construction thereof. Lessee will, and will cause the Paris
Sublessee to, cooperate and cause the construction manager or general
contractor, as the case may be, to cooperate with Lessor and its representatives
and agents during such inspections. Notwithstanding the foregoing, Lessee will,
and will cause the Paris Sublessee to, be responsible for making inspections as
to the Paris Facility during the course of construction and will determine to
their own satisfaction that the work done or materials supplied by the
contractors and subcontractors has been properly supplied or done in accordance
with applicable contracts. All inspections that may be performed by Lessor and
its agents will be exclusively for the benefit of Lessor and will impose no
obligation whatever upon Lessor for the benefit of any person. Lessee will, and
will cause the Paris Sublessee to, hold Lessor harmless from, and Lessor will
have no liability or obligation of any kind to Lessee, the Paris Sublessee or
creditors of any of them in connection with, any defective, improper or
inadequate workmanship or materials brought in or related to the Paris Facility,
or any construction lien arising as a result of such workmanship or materials.
No inspection by Lessor will create any obligation on Lessor or relieve Lessee
or the Paris Sublessee of any obligation.
          (h) Damage by Fire or Other Casualty. If the Paris Facility is
partially or totally damaged or destroyed by fire or other casualty or taken
under the power of eminent domain, proceeds of such event will be applied as
provided in this Lease.

11



--------------------------------------------------------------------------------



 



               (i) Payment of Costs. Lessee will pay when due all obligations
incurred by Lessee, or the Paris Sublessee for the Paris Facility, including any
cost for restoration.
     7. Disbursements of Funded Amount. Upon satisfaction of the conditions set
forth in subparagraphs (a) and (b) below, Lessor will disburse from time to time
(but no more frequently than once per month) to Lessee advances of the Funded
Amount, subject to the limitations set forth in Section 7 below.
          (a) Lessor has received:
               (i) a request for disbursement, in the form of AIA 706 (the
“Request”), executed by an executive officer of Lessee and setting forth, among
other things, the portion of the Funded Amount that Lessee then is requesting be
disbursed, the amount that Lessee in good faith believes to be the cost to
complete construction (after disbursement of the portion of the Funded Amount
then being requested), a detailed breakdown of the costs and expenses incurred
in the construction of the Paris Facility to the date of Request, a detailed
cost breakdown of the percentage of completion of the construction of the Paris
Facility (including both Hard Costs and Soft Costs) to the date of the Request,
the amounts then due and unpaid with respect to such construction, such other
information or documentation as may be required by the Title Company and the
date upon which the disbursement is desired, provided that the date of the
payment must not be less than seven (7) Business Days after the date upon which
the Lessor receives the Request and the other items set forth in clauses
(ii) through (vi) below;
               (ii) A certification from Lessee that, as of the date of the
Request, no Event of Default exists under this Amendment or any of the
Transaction Documents, all representations and warranties set forth in this
Amendment and all of the other Transaction Documents are accurate and complete,
and there are no actions, suits or proceedings pending, or to the knowledge of
the person making the certification, threatened or involving (or that could
involve) Lessee, the Paris Sublessee or all or any part of the Facilities and
that could impair the Facilities or the ability of Lessee and the Paris
Sublessee to perform under this Amendment or any of the other Transaction
Documents;
               (iii) Certificates of the Project Architect, Lessor’s Architect
(if not the Project Architect) and Lessee, certified to Lessor and Lessee and
certifying that (a) the Request is correct and, to the best of its knowledge,
all work on the Paris Facility up to the date thereof has been done in
substantial compliance with the Plans and Specifications therefor; (b) to the
date thereof, there has been no material deviation from the budgeted cost of the
Paris Facility or construction progress schedule, except as authorized by Lessee
and approved by Lessor; and (c) the undisbursed portion of the Funded Amount
will be sufficient to meet all known costs to complete the work covered by the
Plans and Specifications, after giving effect to all amounts previously
disbursed, plus the amount then requested; and
               (iv) Evidence that Lessee have delivered the items described in
(i) – (iii) above to Lessor.
          (b) Upon the request of Lessor, the Title Company is prepared, without
condition, to issue to Lessor a date-down endorsement, dated as of the date of
the disbursement, insuring Lessor’s title to the Paris Facility subject to no
other exceptions than are set forth on the Title Policies delivered to Lessor at
closing.

12



--------------------------------------------------------------------------------



 



     8. Limitation on Disbursements. In no event will Lessor pay amounts in
excess of the lesser of: (i) the amounts actually paid in acquiring the Paris
Land and for labor, services or materials incorporated into the Paris Facility;
and (ii) the Maximum Funded Amount.
     9. Sufficiency of Funded Amount. Lessor shall be entitled to not make a
disbursement, or to make a disbursement in an amount less than the amount
requested, if Lessor is not satisfied in its sole discretion that following the
requested disbursement the undisbursed proceeds of the Funded Amount budgeted
for the construction of the Paris Facility will be at least equal to the sum of
100% of the estimated Project Costs to complete the Paris Facility in accordance
with the Plans and Specifications (including all costs incurred in connection
with changes in the Plans and Specifications). If at any time it appears to
Lessor that the undisbursed balance of the Funded Amount is less than the amount
required by this Section, Lessor may give written notice to Lessee specifying
the amount of the deficiency and Lessee immediately will deposit with Lessor the
amount of the deficiency, which will be expended first in the same manner as the
Funded Amount before any further payment of the Funded Amount will be made by
Lessor. Lessor may reasonably determine the cost of construction of the Paris
Facility and Lessee will be obligated to pay any sums so determined in excess of
the Funded Amount prior to any payment under this Amendment.
     10. Payments to Contractor, Subcontractors and Suppliers. In order to
induce the Title Company to insure Lessor’s title to the Paris Facility without
exception for the construction or mechanics’ liens, Lessor may make payments
either through the Title Company or directly to any contractor, subcontractor or
supplier furnishing labor or materials to the Paris Facility.
     11. Lessor’s Right to Cure. If Lessee fails to perform any of Lessee’s
undertakings set forth in this Amendment or in any other Transaction Document
and fails to cure the same within any grace or cure period applicable thereto,
upon such Notice as may be expressly required herein or therein (or, if Lessor
reasonably determines that the giving of such Notice would risk loss to the
Paris Facility or cause damage to Lessor, upon such Notice as is practical under
the circumstances), and without waiving or releasing any obligation of Lessee,
Lessor may, but will not be required to, perform the same, and Lessee will
reimburse Lessor any amounts expended by Lessor in so doing.
     12. Application of Advances. Lessee will apply each payment of Funded
Amount against amounts due and payable for construction of the Paris Facility or
obligations in connection therewith as set forth in each Request. Nothing
contained in this Amendment will impose upon Lessor any obligation to see to the
proper application of the advances by Lessee or any other party.
     13. Construction or Other Liens. In the event any construction or other
lien or encumbrance is filed or attached against the Paris Facility or any part
thereof without the prior written consent of Lessor, and the same is not being
contested by Lessee in accordance with Article XII of the Existing Master Lease,
Lessor may, at its option and without regard to the priority of such
construction or other lien or encumbrance, and without regard to any defenses
that Lessee may have with respect to the lien or encumbrance, pay the same, and
Lessee will reimburse all amounts expended by Lessor for such purpose within ten
(10) days of written notice thereof.

13



--------------------------------------------------------------------------------



 



     14. Conditions to Final Payment. Lessor shall be entitled to withhold the
final payment of the Funded Amount unless and until all of the following
conditions have been fulfilled to Lessor’s satisfaction:
          (a) All conditions for all previous disbursements have been, and, as
of the date of the final disbursement continue to be, fulfilled.
          (b) Lessor have received, at least seven (7) Business Days prior to
the final payment, the following items, all of which Lessee agree to obtain and
submit to Lessor at Lessee’ sole expense:
               (i) A final “as built” survey prepared and certified in
accordance with the Survey Requirements;
               (ii) Certificates of the Project Architect, Lessor’s Architect
(if not the Project Architect), and Lessee certified to both Lessor and Lessee
and certifying that (a) to the best of its knowledge, the Paris Facility are
complete in accordance with the Plans and Specifications therefor; (b) to the
date thereof, there has been no material deviation from the budgeted cost of the
Paris Facility or construction progress schedule, except as authorized by Lessee
and approved by Lessor; and (c) the amount of the final payment will be
sufficient to meet all known costs to complete the work covered by the Plans and
Specifications; and
               (iii) A final, unconditional certificate of occupancy for the
Paris Facility.
     15. Guaranty of Completion. Subject to a temporary suspension of
performance pursuant to Section 16 or Lessor Delay, but regardless of whether
the cost thereof exceeds the amount of the Maximum Funded Amount, Lessee will
diligently and continuously carry out or cause to be carried out the
construction of the Paris Facility so as to insure the completion of
construction of the Paris Facility, the opening of the Paris Facility and the
acquisition of all Licenses for the Paris Facility, all by the applicable Target
Completion Date. Regardless of whether the cost thereof exceeds the amount of
the Funded Amount, Lessee will be responsible for payment of all costs of
completing, opening and licensing the Paris Facility, including the payment of
all costs in excess of the Construction Budgets. Promptly following receipt of
written notice from Lessor specifying the defect or departure, Lessee will
correct any structural defects in the Paris Facility or any departure from the
Plans and Specifications not previously approved by Lessor. The approval or
absence of disapproval by Lessor of any payment of Funded Amount shall not
constitute a waiver of Lessor’s right to require compliance with this Section.
     16. Force Majeure. Upon the occurrence and during the continuance of an
Event of Force Majeure and the giving of written notice thereof to Lessor,
Lessee shall be temporarily released without any liability on its part from the
performance of its obligations to construct the Paris Facility under this
Amendment, except for the obligation to pay any amounts due and owing
thereunder, but only to the extent and only for the period that its performance
of each such obligation is prevented by the Event of Force Majeure. Such notice
shall include a description of the nature of the Event of Force Majeure, and its
cause and possible consequences. Lessee shall promptly notify Lessor of the
termination of such event. Upon the request of Lessor, Lessee shall provide
confirmation of the existence of the circumstances constituting an Event of
Force

14



--------------------------------------------------------------------------------



 



Majeure. Such evidence may consist of a statement of an appropriate governmental
department or agency where available, or a statement describing in detail the
facts claimed to constitute an Event of Force Majeure. During the period that
the performance by Lessee has been suspended by reason of an Event of Force
Majeure, Lessor may likewise suspend the performance of all or part of its
obligations under this Amendment to the extent that such suspension is
commercially reasonable and, notwithstanding anything in this Amendment to the
contrary, Lessor shall have no obligation to make disbursements of the Funded
Amount.
     17. Expenses of Lessor. All costs incurred by Lessor in connection with the
acquisition and construction of the Paris Facility and this Amendment,
including, but not limited to, Lessor’s legal counsel and due diligence costs,
title insurance, survey, appraisal, UCC searches and filing fees, environmental
and building assessments, consulting fees and brokers’ fees, if any, shall be
added to the Funded Amount; provided, however, to the extent the Maximum Funded
Amount has been funded by Lessor, such costs shall be paid (or reimbursed) to
Lessor by Lessee.
     18. Amendments to Certain Provisions of Existing Master Lease. Section 8.3
of the Existing Master Lease is hereby amended to add the following new
Section 8.3.3 as follows:
     8.3.3 Paris Facility Capital Expenditures. Notwithstanding the provisions
of Section 8.3.2 and as an exception thereto, Lessee shall not be required to
expend any Minimum Qualified Capital Expenditures during the first three
(3) Lease Years, following the Paris Base Rent Commencement Date. During such
period, the number of licensed beds in the Paris Facility shall be excluded from
and not used in the calculations for determining the Minimum Qualified Capital
Expenditures under Section 8.3.2. During the fourth Lease Year following the
Paris Base Rent Commencement Date, Lessee shall expend with respect to the Paris
Facility at least One Hundred Fifty Dollars ($150.00) per-licensed-bed as
Minimum Qualified Capital Expenditures to improve the Paris Facility. During the
fifth Lease Year following the Paris Base Rent Commencement Date, Lessee shall
expend with respect to the Paris Facility at least Two Hundred Dollars ($200.00)
per-licensed bed as Minimum Qualified Capital Expenditure to improve the Paris
Facility. Beginning with the sixth Lease Year following the Paris Base Rent
Commencement Date and continuing for the remainder of the Term, Lessee shall
expend with respect to the Paris Facility at least the amount of Minimum
Qualified Capital Expenditures per-licensed-bed to improve the Paris Facility as
may be required from time to time under Section 8.3.2, above.
     19. Single, indivisible Lease. The Master Lease constitutes one indivisible
lease of the Leased Properties, and not separate leases governed by similar
terms. The Leased Properties constitute one economic unit, and the Base Rent and
all other provisions have been negotiated and agreed to based on a demise of all
of the Leased Properties as a single, composite, inseparable transaction and
would have been substantially different had separate leases or a divisible lease
been intended. Except as expressly provided herein for specific, isolated
purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease apply equally and uniformly to all the Leased
Properties as one unit. An Event of Default with respect to any Leased Property
is an Event of Default as to all of the Leased Properties. The parties intend
that the provisions of this Lease shall at all times be construed, interpreted
and applied so as to carry out their mutual objective to create an indivisible
lease of all the Leased Properties and, in

15



--------------------------------------------------------------------------------



 



particular but without limitation, that for purposes of any assumption,
rejection or assignment of this Lease under 11 U.S.C. 365, this is one
indivisible and non-severable lease and executory contract dealing with one
legal and economic unit which must be assumed, rejected or assigned as a whole
with respect to all (and only all) the Leased Properties covered hereby.
     20. Conditions to Commencement of Construction and Obligations of Lessor
and Lessee under this Amendment. Lessee shall not commence construction unless
and until the the Acquisition Date has occurred (the “Commencement Conditions”).
If the Commencement Conditions have not occurred on or before June 30, 2008, as
such date may be extended by mutual agreement of Lessor and Lessee, then either
Lessor or Lessee may terminate their obligations under this Amendment by written
notice to other and this Amendment shall be of no further force or effect. If
the Commencement Conditions have not been satisfied on or before April 15, 2008,
then the Target Completion Date and the Rent Commencement Date shall each be
extended one day for each day after April 15, 2008 that the Commencement
Conditions have not been satisfied.
     21. Representations and Warranties of Lessee. Lessee hereby represents and
warrants to Lessor that (i) it has the right and power and is duly authorized to
enter into this Amendment; and (ii) the execution of this Amendment does not and
will not constitute a breach of any provision contained in any agreement or
instrument to which Lessee is or may become a party or by which Lessee is or may
be bound or affected.
     22. Execution and Counterparts. This Amendment may be executed in any
number of counterparts, each of which, when so executed and delivered, shall be
deemed to be an original, but when taken together shall constitute one and the
same Amendment.
     23. Headings. Section headings used in this Amendment are for reference
only and shall not affect the construction of the Amendment.
     24. Enforceability. Except as expressly and specifically set forth herein,
the Existing Master Lease remains unmodified and in full force and effect. In
the event of any discrepancy between the Existing Master Lease and this
Amendment, the terms and conditions of this Amendment will control and the
Existing Master Lease is deemed amended to conform hereto.
[SIGNATURE PAGES AND ACKNOWLEDGEMENTS FOLLOW]

16



--------------------------------------------------------------------------------



 



Signature Page to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

             
 
  LESSOR:        
 
                STERLING ACQUISITION CORP.,     a Kentucky corporation
 
           
 
  By:   /s/ Taylor Pickett    
 
  Name:  
 
Taylor Pickett    
 
  Title:   Chief Executive Officer    

STATE OF MARYLAND    )
COUNTY OF BALTIMORE )
This instrument was acknowledged before me on the 14th day of March, 2008, by
Taylor Pickett, the CEO of STERLING ACQUISITION CORP., a Kentucky corporation,
on behalf of said company.

         
 
  /s/ Judith A. Jacobs    
 
 
 
Notary Public, Baltimore County, MD    
 
  My commission expires: May 1, 2008    

Signature Page 1 of 2

 



--------------------------------------------------------------------------------



 



Signature Page to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

             
 
  LESSEE:        
 
                DIVERSICARE LEASING CORP.,     a Tennessee corporation
 
           
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Title:   EVP and CFO    

STATE OF TENNESSEE         )
COUNTY OF WILLIAMSON )
This instrument was acknowledged before me on the 14th day of March, 2008, by
Glynn Riddle, the EVP & CFO of DIVERSICARE LEASING CORP., a Tennessee
corporation, on behalf of said company

         
 
  /s/ Jacqueline S. Reed    
 
 
 
Notary Public, Tenn. County, Williamson    
 
  My commission expires: 1/24/2010    

Signature Page 2 of 2

 



--------------------------------------------------------------------------------



 



Acknowledgment to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE
     The undersigned hereby consent to the transactions contemplated by this
Sixth Amendment to Consolidated Amended and Restated Master Lease (the “Sixth
Amendment”), ratify and affirm their respective Guaranties, Pledge Agreements,
Security Agreements, Subordination Agreements and other Transaction Documents,
and acknowledge and agree that the performance of the Master Lease and
obligations described therein are secured by their Guaranties, Pledge
Agreements, Security Agreement, Subordination Agreement and other Transaction
Documents on the same terms and conditions in effect prior to this Amendment.

                  ADVOCAT, INC. a Delaware corporation
 
           
 
  By:   /s/ Glynn Riddle    
 
  Name:  
 
Glynn Riddle    
 
  Title:   EVP & CFO    

STATE OF TENNESSEE         )
COUNTY OF WILLIAMSON )
The foregoing instrument was acknowledged before me this 14th day of March,
2008, by Glynn Riddle, who is EVP & CFO of ADVOCAT, INC. a Delaware corporation,
on behalf of the corporation, who acknowledged the same to be his or her free
act and deed and the free act and deed of the corporation.

         
 
  /s/ Jacqueline S. Reed    
 
 
 
Notary Public, Tenn. County, Williamson    
 
  My Commission Expires: 1/24/2010    

Acknowledgment Page 1 of 5

 



--------------------------------------------------------------------------------



 



Acknowledgment to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

                  DIVERSICARE MANAGEMENT SERVICES CO.,     a Tennessee
corporation
 
           
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Title:   EVP & CFO    

STATE OF TENNESSEE         )
COUNTY OF WILLIAMSON )
The foregoing instrument was acknowledged before me this 14th day of March,
2008, by Glynn Riddle, who is EVP & CFO of DIVERSICARE MANAGEMENT SERVICES CO.,
a Tennessee corporation, on behalf of the corporation, who acknowledged the same
to be his or her free act and deed and the free act and deed of the corporation.

         
 
  /s/ Jacqueline S. Reed    
 
 
 
Notary Public, Tenn. County, Williamson    
 
  My Commission Expires: 1/24/2010    

Acknowledgment Page 2 of 5

 



--------------------------------------------------------------------------------



 



Acknowledgment to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

                  ADVOCAT FINANCE INC.,     a Delaware corporation
 
           
 
  By:   /s/ Glynn Riddle    
 
  Name:  
 
Glynn Riddle    
 
  Title:   EVP & CFO    

STATE OF TENNESSEE         )
COUNTY OF WILLIAMSON )
The foregoing instrument was acknowledged before me this 14th day of March,
2008, by Glynn Riddle, who is EVP & CFO of ADVOCAT FINANCE INC., a Delaware
corporation, on behalf of the corporation, who acknowledged the same to be his
or her free act and deed and the free act and deed of the corporation.

         
 
  /s/ Jacqueline S. Reed    
 
 
 
Notary Public, Tenn. County, Williamson    
 
  My Commission Expires: 1/24/2010    

Acknowledgment Page 3 of 5

 



--------------------------------------------------------------------------------



 



Acknowledgment to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

                  STERLING HEALTH CARE     MANAGEMENT, INC., a Kentucky
corporation  
 
  By:   /s/ Glynn Riddle    
 
  Name:  
 
Glynn Riddle    
 
  Title:   EVP & CFO    

STATE OF TENNESSEE         )
COUNTY OF WILLIAMSON )
The foregoing instrument was acknowledged before me this 14th day of March,
2008, by Glynn Riddle, who is EVP & CFO of STERLING HEALTH CARE MANAGEMENT,
INC., a Kentucky corporation, on behalf of the corporation, who acknowledged the
same to be his or her free act and deed and the free act and deed of the
corporation.

         
 
  /s/ Jacqueline S. Reed
 
Notary Public, Tenn. County, Williamson    
 
  My Commission Expires: 1/24/2010    

Acknowledgment Page 4 of 5

 



--------------------------------------------------------------------------------



 



Acknowledgment to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

                  DIVERSICARE TEXAS I, LLC
 
           
 
  By:   /s/ Glynn Riddle    
 
     
 
   
 
  Name:   Glynn Riddle    
 
  Title:   EVP & CFO    
 
                DIVERSICARE BALLINGER, LLC     DIVERSICARE DOCTORS, LLC    
DIVERSICARE ESTATES, LLC     DIVERSICARE HUMBLE, LLC     DIVERSICARE KATY, LLC  
  DIVERSICARE NORMANDY TERRACE, LLC     DIVERSICARE TREEMONT, LLC
 
           
 
  BY:   DIVERSICARE TEXAS I, LLC,
its sole member    
 
           
 
  By:   /s/ Glynn Riddle    
 
  Name:  
 
Glynn Riddle    
 
  Title:   EVP & CFO    

STATE OF TENNESSEE         )
COUNTY OF WILLIAMSON )
The foregoing instrument was acknowledged before me this 14th day of March,
2008, by Glynn Riddle, who is EVP & CFO of DIVERSICARE TEXAS I, LLC, on behalf
of itself and as the sole member of each of DIVERSICARE BALLINGER, LLC,
DIVERSICARE DOCTORS, LLC, DIVERSICARE ESTATES, LLC, DIVERSICARE HUMBLE, LLC,
DIVERSICARE KATY, LLC, DIVERSICARE NORMANDY TERRACE, LLC, and DIVERSICARE
TREEMONT, LLC, each a Delaware limited liability company, on behalf of the
limited liability companies, who acknowledged the same to be his or her free act
and deed and the free act and deed of the limited liability companies.

         
 
  /s/ Jacqueline S. Reed
 
Notary Public, Tenn. County, Williamson    
 
  My Commission Expires: 1/24/2010    

Acknowledgment Page 5 of 5

 



--------------------------------------------------------------------------------



 



List of Exhibits and Schedules to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

     
Exhibit A
  Legal Description of Paris Facility
 
   
Exhibit B
  Survey Requirements
 
   
Exhibit C
  List of Facilities and Facility Trade Names
 
   
Exhibit D
  Permitted Encumbrances for Paris Facility
 
   
Schedule 1
  Construction Budget

 



--------------------------------------------------------------------------------



 



Exhibit and Schedules to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE
EXHIBIT A
     Situated within the Limits of the City of Paris, County of Lamar, and State
of Texas, part of the Reddin Russell Survey #786, and being part of a called and
being a part of a called 172.5 acre tract of land conveyed to May Belle Dunagan
by deed recorded in Vol. 208, Page 316, of the Deed Records of said County and
State.
     Beginning at a 1/2” iron pin (f) for corner at the Easterly Northeast
corner of a called 31.61 acre tract of land conveyed to North Lamar Independent
School District by deed recording in Vol. 714, Page 748, of said Deed Records,
said North Lamar ISD 31.61 acre tract originally being a part of said Dunagan
172.5 acre tract.
     Thence North 26’57’07” West a distance of 798.43 feet to a 1/2” capped
(NELSON SURVEYING) iron pin (f) for corner at the Northerly Northeast corner of
said North Lamar ISD 31.61 acre tract;
     Thence South 86’45’33” East a distance of 505.04 feet to a 1/2” capped
(NELSON SURVEYING) iron pin (s) for corner;
     Thence South 35’43’12” East a distance of 448.76 feet to a 1/2” capped
(NELSON SURVEYING) iron pin (s) for corner;
     Thence along the Northwesterly Boundary Line of said Stillhouse Road /
Lamar County Road 41100 as follows: South 54’43’04” West a distance of 43.45
feet to a 1/2” capped (NELSON SURVEYING) iron pin (f); South 55’2’33” West a
distance of 162.05 feet to a 1/2” a capped (NELSON SURVEYING) iron pin (f);
South 51’44’20” West a distance of 98.92 feet to a 1/2” capped (NELSON
SURVEYING) iron pin (f); South 48’17’45” West a distance of 105.04 feet to a
1/2” capped (NELSON SURVEYING) iron pin (f); South 48’54’59” West a distance of
106.10 feet to the place of beginning and containing 286,255.28 square feet, or
6.5708 acres of land.
Note: Legal description will be revised as appropriate to match legal
description of deed delivered to Lessor on the Acquisition Date.
Exhibit A – Page 1 of 1

 



--------------------------------------------------------------------------------



 



Exhibit and Schedules to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE
Exhibit B
SURVEY REQUIREMENTS
A staked, boundary survey of the property (including a legally adequate property
description and a statement of acreage). The survey shall be prepared by a
surveyor or engineer duly licensed to practice as such in the State of ___,
acceptable to the Lessor and the title company, shall be certified to the lender
and the title company, and shall be a [specify either “Urban”, “Suburban”,
“Rural” or “Mountain”] “ALTA/ACSM LAND TITLE SURVEY” meeting the currently
effective Accuracy Standards adopted by ALTA and ACSM. The survey shall also
incorporate items 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 13, 14, 16, 17 and 18 listed
in Table A of the Minimum Standard Detail Requirements for ALTA/ACSM Land Title
Surveys, jointly established and adopted by ALTA and ACSM in 2005.
SURVEY CERTIFICATION
                                         certify to (name of lessor) and (name
of title company) that this map or plat and the survey on which it is based were
made (i) in accordance with the “Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys” jointly established and adopted by ALTA and ACSM
in 2005, and incorporates items 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 13, 14, 16, 17
and 18 listed in Table A thereof, (ii) pursuant to the Accuracy Standards
adopted by ALTA and ACSM and in effect on the date of this certification for
a(n) [insert either “Urban”, “Suburban”, “Rural”, or “Mountain”] Survey, and
(iii) after a review of (name of title company) Commitment No. ___, effective
date                     , 200___and the instruments referred to therein as
exceptions to title.

         
Date:                    
                                                                   
 
  (signature of surveyor)    

Exhibit B — Page 1 of 1

 



--------------------------------------------------------------------------------



 



Exhibit and Schedules to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE
EXHIBIT C

                                  Name   Street Address   City   County   State
  Zip
1.
  Arbor Oaks Health & Rehab
Center (Stillmeadow)   105 Russellville Road,
Route 2, Highway 67 South   Malvern   Hot Spring   AR     72104  
 
                           
2.
  Ash Flat Nursing & Rehab
Center   66 Ozbirn Lane   Ash Flat   Sharp   AR     72513  
 
                           
3.
  Best Care, Inc.   2159 Dogwood Ridge   Wheelersburg   Scioto   OH     45694  
 
                           
4.
  Boone Health Care Center, Inc.   Lick Creek Road, P.O. Box 605   Danville  
Boone   WV     25053  
 
                           
5.
  Boyd Nursing and Rehab Center   12800 Princeland Drive   Ashland   Boyd   KY  
  41102  
 
                           
6.
  Canterbury Health Center   1720 Knowles Road   Phenix City   Russell   AL    
36867  
 
                           
7.
  Carter Nursing & Rehab
Center   250 McDavid Boulevard, P.O. Box 904   Grayson   Carter   KY     41143  
 
                           
8.
  Conway Health & Rehab
Center (Faulkner)   2603 Dave Ward Drive   Conway   Faulkner   AR     72032  
 
                           
9.
  Des Arc Nursing & Rehab
Center   2216 West Main, P.O. box 143B   Des Arc   Prairie   AR     72040  
 
                           
10.
  Elliott Nursing & Rehab
Center   Howard Creek Road, P.O. Box 694, Route 32 East   Sandy Hook   Elliott  
KY     41171  
 
                           
11.
  Garland Nursing & Rehab Center and Apts.   610 Carpenter Dam Road   Hot
Springs   Garland   AR     71901  
 
                           
12.
  Hardee Manor Care Center   401 Orange Place   Wauchula   Hardee   FL     33873
 
 
                           
13.
  Laurel Manor Health Center   902 Buchanan Road, P.O. Box 505   New Tazewell  
Claiborne   TN     37825  
 
                           
14.
  Laurel Nursing & Rehab
Center   HC 75, Box 153, Clinic Road   Ivydale   Clay   WV     25113  
 
                           
15.
  Lynwood Nursing Home   4164 Halls Mill Road   Mobile   Mobile   AL     36693  
 
                           
16.
  Manor House of Dover   537 Spring Street, P.O. Box 399   Dover   Stewart   TN
    37058  
 
                           
17.
  Mayfield Rehab and Special Care Center   200 Mayfield Drive   Smyrna  
Rutherford   TN     37167  
 
                           
18.
  Northside Health Care   700 Hutchins Ave   Gadsden   Etowah   AL     35901  
 
                           
19.
  Ouachita Nursing /Pine Manor Apts.   1411 Country Club Road   Camden  
Ouachita   AR     71701  
 
                           
20.
  Pocahontas Nursing & Rehab
Center   105 Country Club Road   Pocahontas   Randolph   AR     72455  
 
                           
21.
  Rich Mountain Nursing &
Rehab Center   306 Hornbeck   Mena   Polk   AR     71953  
 
                           
22.
  Sheridan Nursing & Rehab
Center   113 South Briarwood Drive   Sheridan   Grant   AR     72150  
 
                           
23.
  South Shore Nursing &
Rehab Center   James Hannah Drive, P.O. box 489   South Shore   Greenup   KY    
41175  
 
                           
24.
  The Pines Nursing & Rehab
Center   524 Carpenter Dam Road   Hot Springs   Garland   AR     71901    
25.
  Walnut Ridge Nursing &
Rehab Center   1500 West Main   Walnut Ridge   Lawrence   AR     72476  
 
                           
26.
  West Liberty Nursing &
Rehab Center   774 Liberty Road, P.O. Box 219, Route 5 Wells Hill   West Liberty
  Morgan   KY     41472  
 
                           
27.
  Westside Health Care Center   4320 Judith Lane   Huntsville   Madison   AL    
35805  

Exhibit C – Page 1 of 2

 



--------------------------------------------------------------------------------



 



                                  Name   Street Address   City   County   State
  Zip
28.
  Wurtland Nursing & Rehab
Center   100 Wurtland Avenue, P.O. Box 677   Wurtland   Greenup   KY     41144  
 
                           
29.
  Doctors Healthcare   9009 White Rock Trail   Dallas   Dallas   TX     75238  
 
                           
30.
  Estates at Ft. Worth   201 Sycamore School Road   Fort Worth   Tarrant   TX  
  76134  
 
                           
31.
  Heritage Oaks Estates   2001 N. 6th Street   Ballinger   Runnels   TX    
76821  
 
                           
32.
  Humble   8450 Will Clayton Parkway   Humble   Harris   TX     77338  
 
                           
33.
  IHS of Dallas at Treemont   5550 Harvest Hill Road   Dallas   Dallas   TX    
75230  
 
                           
34.
  Katy   1525 Tull Drive   Katy   Harris   TX     77499  
 
                           
35.
  Normandy Terrace   841 Rice Road   San Antonio   Bexar   TX     78220  
 
                           
36.
  Paris Facility   ### Stillhouse Road   Paris   Lamar   TX        

Exhibit C – Page 2 of 2

 



--------------------------------------------------------------------------------



 



Exhibit and Schedules to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE
EXHIBIT D
Permitted Exceptions

1.   Easement to Texas Power & Light Co. dated 07/08/52 and recorded in Book
327, Page 397, Lamar County Deed Records.   2.   Easement to Texas Power & Light
Co., dated 05/09/56 and recorded in Book 349, Page 456, Lamar County Deed
Records.   3.   Easement to Texas Power & Light Co., dated 05/12/66 and recorded
in Book 443, Page 175, Lamar County Deed Records.   4.   Easement to Texas Power
& Light Co, dated 03/21/68 and recorded in Book 469, Page 237, Lamar County Deed
Records.   5.   Right of Way Easement to Lamar County Water Supply dated
02/09/83, and recorded in Book 655, Page 112, Lamar County Deed Records.   6.  
Easement and Right of Way to Texas Power & Light Co., dated 05/17/49, and
recorded in Book 308, Page 600, Lamar County Deed Records.

Exhibit D – Page 1 of 1

 



--------------------------------------------------------------------------------



 



Exhibit and Schedules to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE
SCHEDULE 1
Construction Budget

                                              Omega/Paris                    
Estimated Project Cost
FACILITY DESCRIPTION
                       
Size in Square Feet
                    45,000  
Stories
                    1  
Units
                    70  
Beds
                    120  
Medicaid Beds
                       
Double Occupancy (Units)
                    50    
Approximate Land Size (Acres)
                    6.489  
Approximate Land Size (SF)
                    282,661  
Units per Acre
                    11  
Beds per Acre
                    18  
 
                       
DEVELOPMENT COST ANALYSIS
                       
 
                       
Total Development Cost
                    6,841,902  
Total Development Cost per Sq. Ft.
                    152.04  
Total Development Cost per Unit
                    97,741  
Total Development Cost per Bed
                    57,016  
 
                       
Land Cost [1]
                    175,203  
Land Cost per Sq. Ft.
                    0.62  
Land Cost per Acre
                    27,000  
Land Cost per Unit
                    2,503  
Land Cost per Bed
                    1,460  
 
                       
Building Cost
                    4,000,635  
Building Cost per Sq. Ft.
                    88.90  
Building Cost per Unit
                    57,152  
Building Cost per Bed
                    33,339  
 
                       
FF& E
                    552,500  
FF& E per Sq. Ft.
                    12.28  
FF& E per Unit
                    7,893  
FF& E per Bed
                    4,604  
 
                       
Ach. & Eng. Fees
                    184,500  
Site Work
                    602,000  
Interest Expense [2]
                    315,000  
Contingency [3]
    2.90 %     10.0 %     400,064  

Schedule 1 – Page 1 of 2

 



--------------------------------------------------------------------------------



 



Exhibit and Schedules to
SIXTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

                                              Omega/Paris                    
Estimated Project Cost
Medicaid Bed Contract [4]
  $ 4,167     $ 4,000       408,000  
Title
                    35,000  
Misc. Administrative Project Exp.
                    7,500  
Closing Fee
                    5,000  
Property Tax
                    25,000  
Developer’s Fee
                    80,000  
Points [5]
    1.15 %     0.00 %     0  
Appraisal
                    4,500  
Insurance Premium
                    12,000  
Legal (Transaction Specific)
                    35,000  
 
                       
TOTAL CONSTRUCTION COSTS
                    6,841,902  
 
                       
Cost per Bed
    140               48,871  
Cost per Bed
    120               57,016  
 
                       
Resulting Annual Rent at 10.25%
                    701,294.90  

Schedule 1 – Page 2 of 2

 